Citation Nr: 0605514	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-06 107	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and November 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claims for 
service connection for a depressive disorder, recurrent 
urinary tract infections and PTSD.  In November 2003, the 
veteran relocated from Chicago to Mississippi, and her case 
was accordingly transferred to the Jackson, Mississippi RO.  
The Board notes that in March 2005, the Jackson, Mississippi 
RO denied service connection for passive dependent 
personality situational reaction.  However, the veteran's 
statements and testimony indicate that this claim, as well as 
the claims for service connection for a depressive disorder 
and for PTSD, are in fact different iterations of the same 
claim.  Accordingly, the Board finds that the issue is more 
appropriately phrased as styled above.

In December 2005, the veteran testified before the Board in a 
hearing held via videoconference from the Jackson, 
Mississippi RO.  At this hearing, the veteran withdrew her 
claim for service connection for recurrent urinary tract 
infections.  Thus, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran's currently diagnosed psychiatric disorder 
(recurrent major depressive disorder with anxiety) first 
manifested many years after service and is not related to her 
service or any incident therein. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she suffers from PTSD and 
depression as a result of the stresses of active service, 
including being sexually assaulted by a fellow serviceman.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that she engaged 
in combat with the enemy.  Accordingly, as a matter of law, a 
medical professional cannot provide supporting evidence that 
a claimed in-service combat-related event actually occurred 
based on a post-service medical examination.  In addition, 
the veteran's own testimony, standing alone, will not be 
sufficient.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in June 2002, the RO requested from the veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran submitted a statement 
regarding the stresses of service, but did not submit any 
other additional evidence.  The Board therefore has relied on 
the available evidence in determining if the alleged stressor 
can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding her alleged symptoms, 
including nightmares, flashbacks, and other difficulties she 
associates with her active service, if the Board does not 
find the statements regarding her symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. 
§ 3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran claims that she was sexually assaulted by a 
fellow serviceman sometime between 1973 and 1975.  She 
reportedly did not tell anyone about the assault, aside from 
a friend who was involved in a fatal motor vehicle accident 
shortly after the incident.  She alleges that since the 
assault, she has been depressed, anxious, and has had 
difficulty making the "right" choices in her life.  She 
asserts that such depression and anxiety are reflected in her 
service medical records.  She points specifically to 
treatment for stomach trouble and a drug overdose attempt.

A review of the veteran's service medical records reflects 
that in July 1974 the veteran reported to sick call with 
complaints of stomach pain.  She was noted to have been 
"spotting" for the previous few days.  She had not 
previously been prescribed oral birth control, and was noted 
to have a boyfriend.  A pregnancy test was negative.  The 
veteran's service personnel records reflect that she was 
married in September 1974.  In November 1974, the veteran 
again reported to sick call with nausea and stomach cramps.  
She was noted to have had a 20-pound weight gain in the past 
two months.  Physical examination revealed venereal warts.  
In May 1975 the veteran again complained of generalized 
abdominal pain.  At that time, she reported that she had been 
feeling very nervous about various personal problems, and 
felt tired constantly.  The impression was depression.  She 
was prescribed an anti-depressant and instructed to return to 
the clinic if there was no change.  

In July 1975, the veteran was taken by ambulance to the 
hospital after she attempted to overdose on several 
medications, including the antidepressant which had been 
prescribed to her.  The associated treatment records show 
that she had a history of considerable anxiety precipitated 
by the death of a friend the previous year and current 
marital stress.  Mental status examination, however, revealed 
no clinical depression, and no impairment of logical 
progression of thought.  The diagnosis was passive dependent 
personality situational reaction.  The veteran was 
subsequently hospitalized for approximately one week and a 
half, during which time treatment records variously indicate 
that the veteran appeared to be in good spirits, with no 
outward signs of depression.  The night prior to her 
discharge from the hospital, the veteran stated that she 
"did not feel bad at all."  There is no further treatment 
related to psychological problems in the veteran's service 
medical records.  However, the veteran did receive treatment 
for stomach trouble on five additional occasions, although at 
no time was such trouble related to anxiety or any other 
psychological disorder.  On examination in June 1976, prior 
to her discharge from service, the veteran's psychiatric 
evaluation was normal.

The veteran contends that her service personnel records 
reflect that her performance declined subsequent to the 
alleged sexual assault.  A review of her records shows that 
in September 1974, the veteran met the requirements for 
promotion to Seaman.  In July 1975, however, the veteran was 
assigned a mark of 2.8 in Professional Performance and 2.6 in 
Military Behavior due to personal problems which had 
adversely affected her job performance, which was noted to be 
substandard.

With regard to post-service psychiatric treatment, the Board 
notes that in March 2000, the veteran sought assistance from 
the VA Women's Health Center related to spousal abuse.  At 
that time, she admitted to feeling depressed, but refused 
referral to a staff psychiatrist.  Subsequent treatment 
records note situational stressors including an abusive 
relationship, and the incarceration of her son.  In October 
2000, the veteran consented to a referral for psychiatric 
evaluation.  She indicated that she had never before received 
psychiatric treatment.  Mental status examination resulted in 
an assessment of acute reaction to stress.  On further 
evaluation in late October 2000, the veteran stated she was 
feeling more depressed.  She was noted to have difficulty 
sleeping, loss of appetite, occasional suicidal ideations, 
depressed mood, loss of interest, and guilt.   The assessment 
was major depressive disorder.  Treatment records dated from 
November 2000 to February 2005 show continued treatment for 
recurrent major depressive disorder.  The veteran first 
mentioned the alleged sexual assault in mid-2001.  Later 
treatment records associate her depression with the alleged 
sexual assault.  The Board notes, however, that this appears 
to be based upon a history provided by the veteran, and 
therefore is considered to be of little probative value.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (Transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional).  Other 
psychiatric diagnoses throughout this time period also 
include generalized anxiety disorder, adult attention deficit 
hyperactivity disorder, rule out borderline personality 
disorder, rule out obsessive compulsive disorder, and rule 
out bipolar disorder, none of which were associated with the 
veteran's active service.  The veteran was not diagnosed with 
post-traumatic stress disorder.  

In August 2001, the veteran was awarded disability benefits 
from the Social Security Administration (SSA) based upon 
psychiatric impairment.  In July 2001, she was afforded a 
psychiatric evaluation with a private physician in 
conjunction with that claim.  On examination, she reported a 
two-year history of feeling useless.  She mentioned that 
there was a previous episode of depression at approximately 
age 18, that lasted for about one year.  She reported a 
history of abusive relationships that still caused her some 
concern.  Mental status examination resulted in a diagnosis 
of major depression, with considerable associated anxiety.  
Without elaboration, the Board notes that the SSA decision 
and the record before SSA do not bear any mention of the 
veteran's military service, and accordingly do not relate the 
veteran's depressive disorder with her service.  This 
provides negative evidence against the claim.

The veteran underwent VA psychiatric examination in January 
2002, August 2002, and in January 2004.  On examination in 
January 2002, the veteran reported that prior to military 
service she had never been treated for emotional problems.  
She reported that in service she was hospitalized after a 
suicide attempt due to some "personal emotional problems."  
With regard to post-service stressors, the veteran stated 
that she had a failed marriage, was homesick, had a child, 
and "it was difficult to adjust to civilian life."  Other 
stressors included health problems, and not being able to 
work.  With regard to her depression, the veteran reported 
that it began approximately five years before, when she had a 
bladder surgery preceded by a hysterectomy.  She stated that 
at that time, she escaped from her feelings by getting 
involved in work, so that she did not have time to think.  
Now that she was unable to work, she had time to think about 
her health and the lack of activity in her life.  The 
diagnosis was depressive disorder, not otherwise specified.  
The examiner did not opine as to whether the veteran's 
depressive disorder was related to service.

The veteran underwent examination for PTSD in August 2002.  
In reporting her stressors, the veteran stated that her first 
sexual experience was a "date rape."  The alleged attacker 
was a fellow serviceman whom the veteran was dating.  She 
stated that he accompanied her to her barracks after going 
out one night, under the pretense of needing a glass of 
water.  When they entered the barracks, he allegedly pushed 
her down and raped her.  After the incident, she stated she 
was scared and withdrawn.  She did not report the attack to 
anyone.  A year later, she married.  With regard to sexual 
contact currently, the veteran stated that she did not avoid 
such contact.  The second reported stressor was trauma from 
being away from home.  She stated that she had never been 
away from home before, and was lonely, stressed, and 
depressed.  The third reported stressor was the death of her 
close friend in a motor vehicle accident.  Her friend's 
death, combined with her husband being an alcoholic and the 
date rape contributed to her in-service suicide attempt.  

The veteran identified several post-military traumas, 
primarily involving domestic abuse.  She stated that she 
recently sustained a fracture of her right arm due to such 
abuse.  She also indicated that dealing with her son, who is 
a substance abuser who has been diagnosed with bipolar 
disorder, was a significant source of trauma.  Finally, she 
cited not being close to her family members as a trauma.  

Following mental status examination, the diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
opined that her depressive disorder was not secondary to the 
alleged sexual trauma in service.

The veteran again underwent VA examination in January 2004.  
The examiner noted that while in service, the veteran was 
hospitalized after an overdose of medications and was 
diagnosed as having passive dependent personality situational 
reaction.  It was noted that she had no clinical depression 
or impairment of logical thought.  It was found that she was 
experiencing considerable anxiety precipitated by the death 
of her friend and marital stress.  She was discharged for 
outpatient follow-up, but received no further psychiatric 
treatment while in service.  Post-service, the veteran first 
received psychiatric treatment in October 2000, from the VA 
Women's Health Center.  It was noted that that treatment 
primarily related to the stresses of her marital situation 
and her son.  The examiner noted that the veteran at that 
time attributed her problems to her health and family 
problems, in addition to not being able to work.  Later 
treatment records show diagnoses of dysthymia and depressive 
disorder, not otherwise specified.  

With regard to her in-service stressors, the veteran reported 
that prior to entering the military she had led a sheltered 
life.  She reported that one night after a date, she was 
raped by a fellow serviceman.  She stated that after the rape 
she told only one person, who was later killed in a motor 
vehicle accident.  She also reported that while in the 
military she experienced a great deal of loneliness, and felt 
homesick.  She reported that after her overdose, and while 
still hospitalized, she spoke with a therapist who felt her 
problems were related to her marital relationship, 
specifically the physical abuse.

With regard to post-military stressors, the veteran reported 
that she had been married three times, each time to a 
physically abusive husband.  The examiner noted that the 
veteran was in receipt of SSA benefits due to an injury 
sustained during such abuse, and that she had since been 
unable to work.

On mental status examination, there was no evidence of a 
thought disorder, and no delusions, although the veteran did 
exhibit some paranoia.  Her answers to questions were noted 
to be consistent, indicating that she did appear to 
understand the questions.  Diagnostic testing, however, was 
noted to produce invalid profiles.  Her scores were noted to 
generally reflect intentional exaggeration of symptoms for 
the purpose of secondary gain.  The diagnosis was depressive 
disorder, not otherwise specified.  PTSD was not diagnosed.

In summarizing, the examiner stated that the veteran was 
examined for the purpose of ascertaining whether her 
depressive disorder might be related to her hospitalization 
while in service due to a drug overdose.  The examiner stated 
that it appeared from a review of the record that her 
hospitalization was in response to particular stressors which 
were present at that time, including the death of her friend, 
loneliness, marital stress, and also possibly the date rape.  
The examiner noted that the veteran has continued to have 
relationships with abusive men throughout her adult life.  As 
a result of these relationships, she has been injured, and 
has lost her ability to work.  The veteran herself dated her 
depression back to approximately seven years before, when she 
had the bladder surgery.  Her depression and anxiety have 
worsened as she has experienced increasing amounts of 
domestic violence.  The examiner opined that the depressive 
disorder which the veteran was now experiencing appears to be 
due to family stressors that she has been experiencing for 
the past several years, including living with her bipolar 
son, not being able to work, and health problems.  Although 
the problems she was currently experiencing appeared to be 
similar to the problems that she experienced in service, they 
did not appear to the examiner to be caused by or necessarily 
related to those problems in service.  The examiner 
additionally opined that it was likely that the veteran's 
passivity has led to some chaos in her life.  Her depressive 
disorder appeared to be secondary to this chaos rather than 
to experiences in the military.

Upon review of all of the evidence, the Board concludes that 
service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  

Absent evidence of a current disability, service connection 
for PTSD must be denied.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Because PTSD has not been diagnosed in 
this case, the Board finds that service connection for PTSD 
is not warranted.

Additionally, while the veteran alleges that her current 
depressive disorder is related to her service, there are no 
records which reflect treatment for psychiatric problems 
dated prior to October 2000, approximately 24 years after 
separation from service.  Accordingly, entitlement to service 
connection for a psychosis on a presumptive basis is not 
warranted because no disorder was shown within the applicable 
presumptive period following her separation from service.  
See 38 C.F.R. § 3.309.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
depressive disorder.  Indeed, on VA examination in August 
2002 and January 2004, the VA examiners opined that there was 
no relationship between her military service and her current 
depressive disorder.  The Board finds these opinions to be 
probative, as they were rendered following a thorough review 
of the veteran's claims folder and psychiatric examinations 
of the veteran.

In recent statements in support of her claim, and in 
reporting history to examiners, the veteran has attributed 
her current psychiatric problems to service; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).   

The veteran has also submitted lay statements in support of 
her claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The weight of the medical evidence demonstrates that the 
veteran's current psychiatric problems (depressive disorder, 
not otherwise specified, with anxiety) began years after 
service and were not caused by any incident of service.  The 
Board concludes that a psychiatric condition, to include 
PTSD, was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board must determine whether the duties to 
notify and assist the appellant have been met.  Upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2001, 
July 2002, March 2004, September 2004, and November 2004; 
rating decisions in March and November 2002; statements of 
the case in January 2003; and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


